1    KAPLAN FOX & KILSHEIMER LLP                     FINKELSTEIN, BLANKINSHIP,
     Laurence D. King (SBN 206423)                   FREI-PEARSON & GARBER, LLP
2    Mario M. Choi (SBN 243409)                      D. Greg Blankinship (pro hac vice)
     350 Sansome Street, Suite 400                   Jean M. Sedlak (SBN 267659)
3    San Francisco, CA 94116                         445 Hamilton Ave, Suite 605
     Telephone: (415) 772-4700                       White Plains, New York 10601
4    Facsimile: (415) 772- 4707                      Telephone: (914) 298-3290
     lking@kaplanfox.com                             gblankinship@fbfglaw.com
5    mchoi@kaplanfox.com                             jsedlak@fbfglaw.com
6    Counsel for Plaintiff
     MONGKOL MAHAVONGTRAKUL
7

8    MASCHOFF BRENNAN
     Michael I. Katz (CA State Bar No. 181728)
9    Quincy Chuck (CA State Bar No. 307857)
     100 Spectrum Center Drive, Suite 1200
10   Irvine, California 92618
     Telephone: (949) 202-1900
11   Facsimile: (949) 453-1104
     mkatz@mabr.com
12   qchuck@mabr.com
13   Attorneys for Defendant
     INLAND PRODUCTS, INC.
14

15                                 UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17
     MONGKOL MAHAVONGTRAKUL,                         Case No. 4:18-cv-07261-HSG
18   individually and on behalf of other similarly
     situated individuals,                           STIPULATION PURSUANT TO CIVIL
19                                                   LOCAL RULE 6-1 AND ORDER
                    Plaintiff,                       ENLARGING TIME TO FILE
20                                                   RESPONSE AND REPLY TO
            v.                                       DEFENDANT’S MOTION TO DISMISS
21                                                   THE CLASS ACTION COMPLAINT
     INLAND PRODUCTS, INC.,
22                                                   Judge: Hon. Haywood S. Gilliam, Jr.
                    Defendant.
                                                     Courtroom: 2, 4th Floor
23

24

25

26

27

28
                                                                             Case No. 4:18-cv-07261-HSG
                 STIPULATION AND ORDER TO ENLARGE TIME TO FILE REPLY AND RESPONSE TO MTD
1           WHEREAS, Plaintiff Mongkol Mahavongtrakul (“Plaintiff”) filed his Complaint against

2    Defendant Inland Products, Inc. (“Defendant”) on November 30, 2018 [ECF No. 1];

3           WHEREAS, Defendant filed a Motion to Dismiss for Lack of Subject-Matter Jurisdiction (the

4    “Motion”) on January 30, 2019, and set a date for the hearing on the Motion for April 25, 2019 (the

5    “Hearing”) [ECF No. 16];

6           WHEREAS, Plaintiff’s opposition to the Motion is currently due February 13, 2019, and

7    Defendant’s reply in further support of the Motion is due February 20, 2019;

8           WHEREAS, Plaintiff has sought from Defendant an enlargement of time to respond to the

9    Motion;

10          WHEREAS, Defendant does not oppose enlargement of time to respond to the Motion;

11          WHEREAS, there have been no other time modifications in this matter; and

12          WHEREAS, the proposed enlargement of time to respond to the Motion will not affect the date

13   of the Hearing;

14          ACCORDINGLY, THE PARTIES JOINTLY STIPULATE AND RESPECTFULLY REQUEST

15   THAT THE COURT GRANT THE FOLLOWING ENLARGEMENT OF TIME:

16          Plaintiff shall have until February 27, 2019 to respond or otherwise oppose Defendant’s Motion;

17   and

18          Defendant shall have until March 13, 2019 to reply in further support of its Motion.

19
                                                         Respectfully submitted,
20

21                                                       FINKELSTEIN, BLANKINSHIP,
                                                         FREI-PEARSON & GARBER, LLP
22
     DATED: February 8, 2019                             By:    /s/ D. Greg Blankinship
23                                                       D. Greg Blankinship (pro hac vice)
                                                         Jean M. Sedlak (SBN 267659)
24
                                                         445 Hamilton Ave, Suite 605
25                                                       White Plains, New York 10601
                                                         Telephone: (914) 298-3290
26                                                       gblankinship@fbfglaw.com
                                                         jsedlak@fbfglaw.com
27

28
                                                       -1-                          Case No. 4:18-cv-07261-HSG
                 STIPULATION AND ORDER TO ENLARGE TIME TO FILE REPLY AND RESPONSE TO MTD
                                                          KAPLAN FOX & KILSHEIMER LLP
1                                                         Laurence D. King (SBN 206423)
2                                                         Mario M. Choi (SBN 243409)
                                                          350 Sansome Street, Suite 400
3                                                         San Francisco, CA 94116
                                                          Telephone: (415) 772-4700
4                                                         Facsimile: (415) 772- 4707
                                                          lking@kaplanfox.com
5
                                                          mchoi@kaplanfox.com
6
                                                          Counsel for Plaintiff
7

8
                                                          MASCHOFF BRENNAN
9
     DATED: February 8, 2019                              By:     /s/ Michael I. Katz
10                                                        Michael I. Katz (CA State Bar No. 181728)
                                                          Quincy Chuck (CA State Bar No. 307857)
11
                                                          100 Spectrum Center Drive, Suite 1200
12                                                        Irvine, California 92618
                                                          Telephone: (949) 202-1900
13                                                        Facsimile: (949) 453-1104
                                                          mkatz@mabr.com
14                                                        qchuck@mabr.com
15
                                                          Attorneys for Defendant
16                                                        INLAND PRODUCTS, INC.

17

18
                       ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
19
            I, Mario M. Choi, attest that concurrence in the filing of this document has been obtained from
20
     the other signatories. I declare under penalty of perjury under the laws of the United States of America
21
     that the foregoing is true and correct.
22
            Executed this 8th day of February, 2019, at San Francisco, California.
23

24
                                                                         /s/ Mario M. Choi
25                                                                       Mario M. Choi
26

27

28
                                                        -2-                          Case No. 4:18-cv-07261-HSG
                  STIPULATION AND ORDER TO ENLARGE TIME TO FILE REPLY AND RESPONSE TO MTD
1                                               ORDER

2          Pursuant to stipulation, IT IS SO ORDERED.

3
     Dated: February 11, 2019
4                                                   Hon. Haywood S. Gilliam, Jr.
                                                    United States District Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -3-                       Case No. 4:18-cv-07261-HSG
                STIPULATION AND ORDER TO ENLARGE TIME TO FILE REPLY AND RESPONSE TO MTD
